DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-8, 10, 12, 15-18, 20, 22, 24, 28, 37-47, 49-51, and 54 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 63/037,751 filed on 11 Jun. 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 Oct. 2022 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, 10, 12, 15-18, 20, 22, 24, 28, and 37-44 in the reply filed on 5 Oct. 2022 is acknowledged.
Claims 45-47, 49-51, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 Oct. 2022.
Applicant’s election of species (see below; claims 1-4, 8, 10, 17-18, 24, 37, 40, 41, 43, and 44) in the reply filed on 5 Oct. 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7, 12, 15-16, 20, 22, 28, 38-39, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


    PNG
    media_image1.png
    113
    187
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.
	
Claim(s) 1-4, 8, 18, 24, 37, 41 and 44 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Boyle et al. (WO 2005/028474 A2; published 31 Mar. 2005; see IDS filed on 5 Oct. 2022).

	Regarding claims 1-4, 8, 18, 24, and 37, Boyle et al. teach the compounds 117 
    PNG
    media_image2.png
    506
    360
    media_image2.png
    Greyscale
 (see pg. 51) and 118 
    PNG
    media_image3.png
    457
    398
    media_image3.png
    Greyscale
  (see pg. 51).  These compounds read in part on a compound of instant formula (I) 
    PNG
    media_image4.png
    161
    229
    media_image4.png
    Greyscale
 wherein A1=A2=C; A3=NR3, R3=H; A4=N; A5=CR23, R23=Me (C1 alkyl)(117) or H (118); ring Z=5 membered heteroaryl (pyrazolo) having two nitrogen atoms; A6=CR11, R11=H; A7=CR12, R12= Cl; A8=CR13, R13=H; A9=CR14, R14=H; X2=O; L=-(C(R6)2)m, m=2, R6=H; L1=C(O)NRa, Ra=H; L2=absent; and X1=C6 aryl substituted with one R4, R4=chloro (halo) (4-chlorophenyl).  Regarding claims 41 and 44, carbon-14 and tritium are naturally occurring radioisotopes and so any sample containing the above compounds would be expected to contain the above compound label with one or more radioactive isotopes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 8, 10, 17-18, 24, 37, 40, 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (WO 2005/028474 A2; published 31 Mar. 2005; see IDS filed on 5 Oct. 2022).
	Boyle et al. teach as discussed above.  Boyle et al. teach CHK-1 inhibitors (see title).  Boyle et al. teach that 2,5-dihydro-pyrazolo[4,3-c]quinoline-4-ones are effective inhibitors of Chk-1.  Boyle et al. teach methods of treating cancer (see pg. 2) such as pancreatic cancer (see pg. 91).	Boyle et al. do not disclose a compound of instant formula I wherein R13 is halo or wherein R3 is methyl.
	However, Boyle et al. teach compound of structural formula (VIII) wherein R7 may be independently H or halo (see pgs. 12-13). Boyle et al. teach compound 168 
    PNG
    media_image5.png
    246
    261
    media_image5.png
    Greyscale
 (see pg. 55).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Boyle et al. by reposition the chloro substituent on the pyrazoloquinolinone to the position corresponding to instant R13 as taught by Boyle et al. because it would have been expected to provide an equivalent compound suitable for inhibiting CHK-1.  Position isomers are prima facie obvious.  See In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Boyle et al. by substituting the chloro substituent on the pyrazoloquinolinone with a fluoro substituent as taught by Boyle because it would have been expected to provide an equivalent compound suitable for inhibiting CHK-1   It is prima facie obvious to substitute one halogen for another.  See Ex parte Wiseman, 98 USPQ 277, 1953.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Boyle et al. by repositioning the Me- on the pyrazolo ring to the pyrazolo N as taught by Boyle et al. because it would have been expected to provide an equivalent compound suitable for inhibiting CHK-1.
	Boyle et al. do not further teach the compound 
    PNG
    media_image6.png
    204
    357
    media_image6.png
    Greyscale
.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Boyle et al. by further reposition the Cl on the p-Cl-Ph so that it is a o-Cl-Ph as taught by Boyle et al. because it would have been expected to provide an equivalent compound suitable for inhibiting CHK-1.
	
	Boyle et al. do not further teach the elected species 
    PNG
    media_image1.png
    113
    187
    media_image1.png
    Greyscale
.
	However, Boyle et al. teach the compound 
    PNG
    media_image7.png
    424
    440
    media_image7.png
    Greyscale
 (see ex. 89; pg. 162) and example 63 (see pg. 147).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound Boyle et al. by further substituting the Ph-Cl with Ph(-OMe)-F as taught by Boyle et al. because it would have been expected to provide an equivalent compound suitable for inhibiting CHK-1.  

Claim(s) 1-4, 8, 10, 17-18, 24, 37, 40, 41, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (WO 2005/028474 A2; published 31 Mar. 2005; see IDS filed on 5 Oct. 2022), in further view of Ninkovic et al. (WO 2010/016005 A1; published 11 Feb. 2010; see attached 892).
	Boyle et al. teach as discussed above.
	Boyle et al. do not further teach that the compound contains one for more positron emitting radioisotopes selected as 11C.
	Ninkovic et al. teach 6-substituted 2-heterocyclylamino pyrazine compounds as CHK-1 inhibitors (see title).  Ninkovic et al. teach isotopically labeled compounds wherein one or more atoms is replaced by an atom having the same atomic number but an atomic mass or mass number different from the atomic mass number found in nature.  Substitution with positron emitting radioisotopes such as 11C can be useful in positron emission tomography (PET) studies for examining substrate receptor occupancy (see pgs. 61-62).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Boyle et al. by incorporating a positron emitting radioisotope such as 11C as taught by Ninkovic et al. because it would have been expected to advantageously enable PET studies for examining receptor occupancy and/or PET imaging of cancer like pancreatic cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618